DETAILED ACTION
This office action is in response to Applicant Arguments/ Remarks Made in an Amendment filed on 09/09/2022 and 10/06/2022 with RCE for application number 16/649,419 (filed on 03/20/2020) in which claims 16-31 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-17 and 32 are currently amended. Claims 1-15, 20 and 31 have been previously cancelled. Accordingly, claims 16-19, 21-30 and 32 are currently pending.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 216 712.2, filed on 09/21/2017.

	Information Disclosure Statement
	The information disclosure statement(s) (IDS(s)) submitted on 03/20/2020, 08/31/2021 and 02/11/2022 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submissions filed on 09/09/2022 and 10/06/2022 have been entered.

Response to Arguments 
Applicant's arguments filed on 09/09/2022 and 10/06/2022 have been fully considered and are addressed as follows:
Regarding the Claim Objections: claim 32 objections are withdrawn, as the amended claim 32 filed on 09/09/2022 have properly addressed the claim informality objections recited in the Final Office Action mailed on 09/01/2022. However, claim 16 objection is maintained for the same reason recited in the Final Office Action mailed on 09/01/2022, and outlined below. In addition, applicant’s amendment necessitated the new ground of claim objections presented below.

Regarding the Claim rejections under 35 USC §102(a)(2) & 35 USC §103: Applicant’s arguments regarding the rejections of the base claims 16, 17 and 32 as being unpatentable over the prior art of Shiratsuchi (PG Pub. No. US 2017/0305396 A1) as modified by Danielson’s (PG Pub. No. US 2018/0037243 A1) have been fully considered. Those arguments are persuasive in view of base claims 17 and 32, however, those arguments are not persuasive in view of amended base claim 16. 
Applicant asserts that:
“(1) Neither or the prior art references disclose or teach measuring a "vertical gap" or a "horizontal gap" - a spacing distance measured perpendicularly between a rail-bound vehicle and a stationary gap profile. 
(2) There is nothing in the prior art - neither in the primary reference, nor in the secondary reference, nor in the art as a whole - that provides a motivation to replace the measurement of Shiratsuchi with the measurement of Danielson. 
(3) Replacing the measurement of Shiratsuchi with a "horizontal" or "vertical" measurement, as claimed, would render the prior art invention being modified unsatisfactory for its intended purpose, MPEP 2143.01 V, and/or it would completely change the principle of operation of the Shiratsuchi system. MPEP 2143.01 VI.
The principle of the claimed invention is best explained with reference to the sequence of Figs. 5-7. … 
As the vehicle moves from left to right, the two sensors 12, 13 measure the gap spacings a1, a2. If the stopping point has been reached accurately, both sensors sit opposite the raised portion of the profile and they measure a1 =a2 (Fig. 5) …
Danielson does not provide for a structure that may be compared to the claimed gap profile, nor does Danielson provide for a measurement that is orthogonal to the longitudinal direction of the train.” 
(see Remarks pages 9-11; emphasis added)

Examiner notes that Applicant’s arguments are all focusing on new limitations added to the currently amended base claims 16, 17 and 32 apparently to overcome the current obviousness rejections under §103 as recited in the Final Office Action mailed on 09/01/2022. 
Applicant’s arguments/ remarks regarding the rejections of the currently amended base claims 17 and 32 under the prior arts in records are persuasive. Accordingly, the previous prior art rejections of claims 17-19, 21-30 and 32 under 35 USC §103 have been withdrawn. 
The examiner respectfully disagrees with applicant argument in view of the currently amended claim 16. Although the examiner does not necessarily agree with the applicant arguments regarding claim 16 mended limitations, and in the interest of concluding the prosecution, the ground of prior art rejection of claim 16 have been further illustrated by adding emphasis to Figure 1 of the primary reference Shiratsuchi,  in addition to emphasis to Figure 1B of the secondary reference Danielson to show how both figures read on claim 16 amended limitations as outlined in the prior art rejections below. In conclusion, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shiratsuchi in view of Danielson and the combination would provide for guarantying  an exact stopping control precision of the fully automatic train (see at least Danielson’s ¶¶11-14). Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. For at least the foregoing reasons, and the rejections outlined below, the prior art rejection of claim 16 is maintained.

    PNG
    media_image1.png
    408
    824
    media_image1.png
    Greyscale

Shiratsuchi’s Fig. 1 (emphasis added)


    PNG
    media_image2.png
    403
    704
    media_image2.png
    Greyscale

Danielson’s Fig. 1B (emphasis added)







Claim Objections
Claims 16 and 32 are objected to because of the following informalities:
Claim 16 recites “said at least one gap profile” in line 10. It should be “said ”. Appropriate correction is required.
Amended claim 17 recites “Claim 17 (previously presented)” in line 1. It should be “Claim 17 (currently amended)”. No correction is required in response to this Office Action.

	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



Claim 16 is rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2017/0305396 A1 by Koji Shiratsuchi (which is found in the IDS submitted on 03/20/2020; hereinafter “Shiratsuchi”) in view of PG. Pub. No. US 2018/0037243 A1 to Danielson et al (hereinafter “Danielson”) 

As per claim 16, Shiratsuchi teaches an apparatus for detecting and optimizing a stopping point accuracy of a rail-bound vehicle (Shiratsuchi, in ¶¶[0009]-[0011], discloses an automatic train operation system which can stop a train [i.e., rail-bound vehicle] precisely at the stop target position), the apparatus comprising:
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    461
    929
    media_image3.png
    Greyscale

Shiratsuchi’s Fig. 1 (emphasis added)

at least one sensor unit to be arranged on the rail-bound vehicle (Shiratsuchi, in Fig. 1 [reproduced here for convenience] & ¶[0031], discloses a distance measuring device 7 that is onboard of the train 1 as illustrated in Fig. 1 , and Shiratsuchi, in Fig. 3 [reproduced here for convenience] & ¶¶[0041]-[0045], further discloses  a relative distance measuring device 203);
at least one evaluating unit connected to the at least one sensor unit (Shiratsuchi, in Fig. 2 [reproduced here for convenience] & ¶¶[0032]-[0040], discloses a correction amount computing unit 201, and Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 includes a correction amount computing unit 201 and an average distance estimating unit 202);


    PNG
    media_image4.png
    690
    776
    media_image4.png
    Greyscale

Shiratsuchi’s Fig. 3 

said sensor unit being configured to measure a vertical or horizontal spacing distance from a gap profile disposed at a stopping point to which the vehicle travels, the spacing distance being measured in a direction perpendicular to a travel direction of the rail-bound vehicle (Shiratsuchi, in Fig. 1: “Plurality of Markers” 8 [i.e., gap profile], wherein the arrow of Trian 1 Travel Direction [Wingdings font/0xE0]  illustrates the spacing distance being measured as shown by the distance measuring device 7 arrows in a direction perpendicular to the Travel Direction, Fig. 2 & ¶¶[0031]-[0040], discloses the relative distance measuring device 203 acquires information about the relative distance between the train 1 and the stop target position when stopped, and distances between the reference position of the train and the markers [i.e., gap profile] are obtained. Shiratsuchi, in Fig. 7 [reproduced here for convenience]: “Plurality of Markers 8”  [i.e., gap profile] & ¶¶[0079]-[0080], further discloses that by using the line sensor of the relative distance measuring device 203 [i.e., said at least one sensor unit] provided in the lead car of the train 1 as shown in FIG. 1, multiple plane-shaped markers 8 provided in the station that are reference surfaces are measured to acquire distance information [i.e., a vertical or horizontal spacing distance from a gap profile disposed at a stopping point to which the vehicle travels]) and to transmit a measurement result of the spacing distance to said at least one evaluating unit (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses the relative distance measuring device 203 [i.e., said at least one sensor unit] provided outside the brake control device 1000 measures a relative distance between the train 1 and the stop target position at the time of stopping [i.e., stopping point to which the vehicle travels] and computes the average of measured relative distances to output computed average distance information 21 to the correction amount computing unit 201 [i.e., said at least one evaluating unit]. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the relative distance measuring device 203 [i.e., said at least one sensor unit] provided outside the brake control device 200 measures the relative distance between the train 1 and the stop target position when stopped and outputs stop distance information 20); and 
said at least one gap profile being disposed:
on a rail that is traveled on by the vehicle or on a track adjacent the rail, wherein a vertical gap between said sensor unit and said gap profile is measured, the vertical gap being measured perpendicular to a travel direction of the rail-bound vehicle; or
on a surrounding wall adjacent the vehicle and located at the stopping point, wherein a horizontal gap (Shiratsuchi, in Fig. 1, Fig. 2 & ¶¶[0031]-[0040], discloses a plurality of markers 8 [i.e., gap profile] in a plane shape shown in FIG. 1. The relative distance measuring device 203 acquires information about the relative distance between the train 1 and the stop target position when stopped, and distances between the reference position of the train and the markers [i.e., gap profile] is obtained. Shiratsuchi, in Fig. 7 & ¶¶[0079]-[0080], further discloses that by using the line sensor of the relative distance measuring device 203 provided in the lead car of the train 1 as shown in FIG. 1, multiple plane-shaped markers 8 [i.e., gap profile] provided in the station that are reference surfaces are measured to acquire distance information).

    PNG
    media_image5.png
    664
    793
    media_image5.png
    Greyscale

Shiratsuchi’s Fig. 7 

Shiratsuchi does not explicitly teach a horizontal gap defined by the spacing distance in a transverse direction perpendicular to a travel direction of the vehicle.
Danielson teaches, in Fig. 1A, Fig. 1B [reproduced here for convenience] & ¶¶ 47-49 that is was old and well known at the time of filing in the art of train automated control, a horizontal gap defined by the spacing distance in a transverse direction perpendicular to a travel direction of the vehicle (Danielson, in Fig. 1A, Fig. 1B & ¶¶47-49, illustrates schematics of a control system 150 for controlling a movement of a train 119 to a stop, at a stopping position in a station 2 without stopping anywhere else based on a reference system 100 having the origin 5, such that when the train moved to the stop at the stopping position, the train has a zero velocity at the stopping position. Danielson further discloses the current position 10 in Fig. 1A, wherein d10 of the train is determined as the distance of a specific point 8 of the train from the origin 5 [the spacing distance in a transverse direction perpendicular to a travel direction of the vehicle] of the reference system [i.e., gap profile]).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    724
    1159
    media_image6.png
    Greyscale

Danielson’s Fig. 1B (emphasis added)

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shiratsuchi in view of Danielson, as both inventions are directed to the same field of endeavor - train automated control and the combination would provide for a fully automatic train stopping control with a guarantee and/or an exact stopping precision (see Danielson’s ¶¶11-14).

Allowable Subject Matter
Claims 17-19, 21-30 and 32 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations of claims 17-19, 21-30 and 32, as amended, in their entirety as presented in the current application. In this regard, it is noted that applicants’ claim amendments/ Remarks, as indicated above, overcome the previous prior art rejections (see pages 10-11 of the Remarks filed on 09/09/2022). 
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the RCE/Amendment filed on 09/09/2022 and 10/06/2022 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/TAREK ELARABI/Examiner, Art Unit 3661